GRACO INC.


SUMMARY
NON-EMPLOYEE DIRECTOR COMPENSATION

The following is a summary of the compensation for the non-employee members of
the Graco Inc. Board of Directors, effective April 22, 2005:

Annual Cash Retainer:

Chairman of the Board - $60,000

Other board members - $32,000

  Annual Cash Retainer - Committee Chair:

Chair of the Audit Committee - $7,500

Chairs of other committess - $5,000

  Fees Per Meeting:  

Board - $1,000

 

Committee:

   

Audit committee - $1,200

   

Governance Committee - $1,000

   

Management Organization and Compensation Committee - $1,000

 

Note:  Meeting fees for attendance by telephone is 1/2 of the normal meeting fee

  Stock Option Grants

New Board members receive an initial stock option grant of 3000 shares of Graco
common stock upon election to the Board; on the date of the annual shareholders
meeting, directors receive a stock option grant of 3600 shares. These are
non-qualified options with a ten year term which vest in four equal installments
on each of the first four anniversaries of the grant date. The option price is
the closing market price of the stock on the business day immediately preceding
the date of the grant.

  Payment and Deferral Options

Payments of annual retainers and meeting fees are made at the end of each
calendar quarter. Directors may make an election to receive all or a portion of
their compensation in the form of Graco stock, or they may make an election in
the December prior to earning such compensation to defer all or a part of the
compensation into an account whose value is based on Graco common stock. If a
director elects to defer his compensation, he must elect a distribution method
(either lump sum or installment) at the same time. The compensation so deferred
is paid out in the form of stock when the director leaves the Board.

  Miscellaneous

Charitable gifts to educational institutions are matched 2:1 up to $2500 per
year. Under the director retirement plan, which has been discontinued, four
current directors will continue to receive the annual retainer in effect at the
time of their retirement for a period of 5 years after they leave the Board.